                    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                          Desc
                              Voluntary Petition - redacted/public copy Page 1 of 33
 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF TEXAS

 Case number (if known):                                     Chapter       11
                                                                                                                     Check if this is an
                                                                                                                      amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Jeweltex Enterprises, Inc.

2.   All other names debtor used       dba Sam's Fine Jewelry
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           7      5      –      2      8        6    9         0   2     1

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       170 Cedar Sage Dr.
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Garland                             TX       75040
                                       City                                State    ZIP Code           City                           State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Dallas                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                           State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                  Desc
                              Voluntary Petition - redacted/public copy Page 2 of 33
Debtor Jeweltex Enterprises, Inc.                                                         Case number (if known)

7.   Describe debtor's business       A. Check one:

                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above


                                      B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)

                                          Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)

                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            4      4       8      3

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7

                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                        Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).


                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.


                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                          Chapter 12

9.   Were prior bankruptcy                No
     cases filed by or against
     the debtor within the last 8         Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY
                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                  Desc
                              Voluntary Petition - redacted/public copy Page 3 of 33
Debtor Jeweltex Enterprises, Inc.                                                        Case number (if known)

10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                  District                                                    When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.


                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                No
    have possession of any
    real property or personal
                                          Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                    It needs to be physically secured or protected from the weather.

                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).


                                                    Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                    No
                                                    Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds
                                       Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
                    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                     Desc
                              Voluntary Petition - redacted/public copy Page 4 of 33
Debtor Jeweltex Enterprises, Inc.                                                        Case number (if known)

14. Estimated number of                    1-49                              1,000-5,000                             25,001-50,000
    creditors
                                           50-99                             5,001-10,000                            50,001-100,000
                                           100-199                           10,001-25,000                           More than 100,000
                                           200-999

15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

16. Estimated liabilities                  $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative            this petition.
    of debtor
                                        I have been authorized to file this petition on behalf of the debtor.

                                        I have examined the information in this petition and have a reasonable belief that the information is
                                         true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on 02/17/2020
                                                       MM / DD / YYYY

                                           X /s/ Sam Soueissi                                       Sam Soueissi
                                              Signature of authorized representative of debtor      Printed name

                                           Title President


18. Signature of attorney                X /s/ Gregory W. Mitchell                                               Date     02/17/2020
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            Gregory W. Mitchell
                                            Printed name
                                            The Mitchell Law Firm, L.P.
                                            Firm name
                                            12720 Hillcrest Road, Suite 625
                                            Number           Street



                                            Dallas                                                     TX                  75230
                                            City                                                       State               ZIP Code


                                            (972) 463-8417                                             greg.mitchell@mitchellps.com
                                            Contact phone                                              Email address
                                            00791285                                                   TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21     Desc
          Voluntary Petition - redacted/public copy Page 5 of 33
Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21     Desc
          Voluntary Petition - redacted/public copy Page 6 of 33
Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21     Desc
          Voluntary Petition - redacted/public copy Page 7 of 33
Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21     Desc
          Voluntary Petition - redacted/public copy Page 8 of 33
Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21     Desc
          Voluntary Petition - redacted/public copy Page 9 of 33
                                                            Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                               Desc
                                                                      Voluntary Petition - redacted/public copy Page 10 of 33
Form                                            1120S                                U.S. Income Tax Return for an S Corporation                                                                            OMB No. 1545-0123


                                                                                                                                                                                                               2018
                                                                                              Do not file this form unless the corporation has filed or is
Department of the Treasury                                                                     attaching Form 2553 to elect to be an S corporation.
Internal Revenue Service                                                               Go to www.irs.gov/Form1120S for instructions and the latest information.
For calendar year 2018 or tax year beginning                                                                                                          , 2018, ending                                                  , 20
A S election effective date                                                              Name                                                                                                D Employer identification number
     01/10/2000                                                              TYPE
                                                                                        JEWELTEX ENTERPRISES INC                                                                                XX-XXXXXXX
B Business activity code                                                                 Number, street, and room or suite no. If a P.O. box, see instructions.                              E Date incorporated
  number (see instructions)                                                  OR
                                                                             PRINT
                                                                                        170 CEDAR SAGE DRIVE                                                                                    01/10/2000
     448310                                                                              City or town, state or province, country, and ZIP or foreign postal code                            F Total assets (see instructions)
C Check if Sch. M-3 attached                                                            GARLAND TX 75040                                                                                    $             1,253,657.
  G Is the corporation electing to be an S corporation beginning with this tax year? Yes    No    If “Yes,” attach Form 2553 if not already filed
  H Check if: (1)     Final return (2)    Name change (3)         Address change (4)    Amended return (5)      S election termination or revocation
  I Enter the number of shareholders who were shareholders during any part of the tax year . . . . . . . . .                                      2
Caution: Include only trade or business income and expenses on lines 1a through 21. See the instructions for more information.
                                                 1a    Gross receipts or sales . . . . . . . . . . . . . . .                     1a    1,934,948.
                                                  b    Returns and allowances . . . . . . . . . . . . . .                        1b
                                                   c   Balance. Subtract line 1b from line 1a . . . . . . . . . . . . . . . . . . .                                                             1c        1,934,948.
Income




                                                 2     Cost of goods sold (attach Form 1125-A) . . . . . . . . . . . . . . . . . .                                                               2        1,139,546.
                                                 3     Gross profit. Subtract line 2 from line 1c . . . . . . . . . . . . . . . . . .                                                            3          795,402.
                                                 4     Net gain (loss) from Form 4797, line 17 (attach Form 4797) . . . . . . . . . . . .                                                        4
                                                 5     Other income (loss) (see instructions—attach statement) . . . . . . . . . . . . .                                                         5                558.
                                                 6     Total income (loss). Add lines 3 through 5 . . . . . . . . . . . . . . . .                                                                6            795,960.
                                                 7     Compensation of officers (see instructions—attach Form 1125-E) . . . . . . . . . .                                                        7              3,750.
Deductions (see instructions for limitations)




                                                 8     Salaries and wages (less employment credits) . . . . . . . . . . . . . . . .                                                              8            184,143.
                                                 9     Repairs and maintenance . . . . . . . . . . . . . . . . . . . . . . .                                                                     9              4,226.
                                                10     Bad debts      . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                     10
                                                11     Rents . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                          11            127,937.
                                                12     Taxes and licenses . . . . . . . . . . . . . . . . . . . . . . . . .                                                                     12             18,093.
                                                13     Interest (see instructions) . . . . . . . . . . . . . . . . . . . . . . .                                                                13             35,139.
                                                14     Depreciation not claimed on Form 1125-A or elsewhere on return (attach Form 4562) . . . .                                                14             20,963.
                                                15     Depletion (Do not deduct oil and gas depletion.) . . . . . . . . . . . . . . .                                                           15
                                                16     Advertising . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                        16              36,684.
                                                17     Pension, profit-sharing, etc., plans . . . . . . . . . . . . . . . . . . . .                                                             17
                                                18     Employee benefit programs . . . . . . . . . . . . . . . . . . . . . .                                                                    18
                                                19     Other deductions (attach statement) .See     . .Statement
                                                                                                          . . . . . . . . . . . . . . . .                                                       19            257,782.
                                                20     Total deductions. Add lines 7 through 19        . . . . . . . . . . . . . . . .                                                          20            688,717.
                                                21     Ordinary business income (loss). Subtract line 20 from line 6 . . . . . . . . . . .                                                      21            107,243.
                                                22a    Excess net passive income or LIFO recapture tax (see instructions) . 22a
                                                   b   Tax from Schedule D (Form 1120S) . . . . . . . . . . . 22b
                                                   c   Add lines 22a and 22b (see instructions for additional taxes) . . . . . . . . . . . .                                                    22c
Tax and Payments




                                                23a    2018 estimated tax payments and 2017 overpayment credited to 2018 23a
                                                   b   Tax deposited with Form 7004 . . . . . . . . . . . . 23b                                    0.
                                                   c   Credit for federal tax paid on fuels (attach Form 4136) . . . . . 23c
                                                   d   Refundable credit from Form 8827, line 8c . . . . . . . . 23d
                                                   e   Add lines 23a through 23d . . . . . . . . . . . . . . . . . . . . . .                                                                    23e                       0.
                                                24     Estimated tax penalty (see instructions). Check if Form 2220 is attached . . . . . .                                                      24
                                                25     Amount owed. If line 23e is smaller than the total of lines 22c and 24, enter amount owed . .                                             25                       0.
                                                26     Overpayment. If line 23e is larger than the total of lines 22c and 24, enter amount overpaid . .                                          26
                                                27     Enter amount from line 26: Credited to 2019 estimated tax                               Refunded                                          27
                                                       Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
                                                       correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Sign                                                                                                                                                                                          May the IRS discuss this return

Here                                                                                                                                              PRESIDENT                                     with the preparer shown below
                                                            Signature of officer                                               Date               Title                                         (see instructions)?   Yes       No
                                                          Print/Type preparer’s name                            Preparer’s signature                                  Date                                     PTIN
                                                                                                                                                                                             Check      if
Paid                                                                                                                                                                                         self-employed
         JULIE K DILL                   JULIE K DILL                                                                                                                08/21/2019                             P00233888
Preparer                 DUNN & DILL CPAS, PC                                                                                                                                                             XX-XXXXXXX
          Firm’s name                                                                                                                                                                        Firm’s EIN
Use Only
          Firm’s address 1225 THOMASVILLE CT GARLAND TX 75044                                                                                                                               Phone no. (972)485-5333
For Paperwork Reduction Act Notice, see separate instructions. BAA                                                                                                                       REV 02/22/19 PRO  Form 1120S (2018)
                Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                     Desc
                          Voluntary Petition - redacted/public copy Page 11 of 33
Form 1120S (2018)                                                                                                                                     Page   2
Schedule B          Other Information (see instructions)
  1     Check accounting method:       a    Cash      b              Accrual                                                                      Yes No
                                       c    Other (specify)
  2     See the instructions and enter the:
        a Business activity    RETAIL/WEB SALES                             b Product or service    JEWELRY
  3     At any time during the tax year, was any shareholder of the corporation a disregarded entity, a trust, an estate, or a
        nominee or similar person? If “Yes,” attach Schedule B-1, Information on Certain Shareholders of an S Corporation . .
  4     At the end of the tax year, did the corporation:
    a   Own directly 20% or more, or own, directly or indirectly, 50% or more of the total stock issued and outstanding of any
        foreign or domestic corporation? For rules of constructive ownership, see instructions. If “Yes,” complete (i) through (v)
        below . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                      (v) If Percentage in (iv) is 100%, Enter
                                      (ii) Employer Identification      (iii) Country of       (iv) Percentage of
          (i) Name of Corporation                                                                                    the Date (if any) a Qualified Subchapter
                                             Number (if any)             Incorporation            Stock Owned
                                                                                                                         S Subsidiary Election Was Made




    b   Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or
        capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a
        trust? For rules of constructive ownership, see instructions. If “Yes,” complete (i) through (v) below . . . . . . .
                                      (ii) Employer Identification                               (iv) Country of       (v) Maximum Percentage Owned in
             (i) Name of Entity                                        (iii) Type of Entity
                                             Number (if any)                                      Organization               Profit, Loss, or Capital




  5a    At the end of the tax year, did the corporation have any outstanding shares of restricted stock? . . . . . . .                      .
        If “Yes,” complete lines (i) and (ii) below.
        (i)   Total shares of restricted stock . . . . . . . . .
        (ii) Total shares of non-restricted stock . . . . . . . .
    b   At the end of the tax year, did the corporation have any outstanding stock options, warrants, or similar instruments?               .
        If “Yes,” complete lines (i) and (ii) below.
        (i)   Total shares of stock outstanding at the end of the tax year
        (ii) Total shares of stock outstanding if all instruments were executed
  6     Has this corporation filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide
        information on any reportable transaction?     . . . . . . . . . . . . . . . . . . . . . . . .
  7     Check this box if the corporation issued publicly offered debt instruments with original issue discount . . . .
        If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount
        Instruments.
  8     If the corporation (a) was a C corporation before it elected to be an S corporation or the corporation acquired an asset with a
        basis determined by reference to the basis of the asset (or the basis of any other property) in the hands of a C corporation and
        (b) has net unrealized built-in gain in excess of the net recognized built-in gain from prior years, enter the net unrealized built-in
        gain reduced by net recognized built-in gain from prior years (see instructions)      $
  9     Did the corporation have an election under section 163(j) for any real property trade or business or any farming business
        in effect during the tax year? See instructions . . . . . . . . . . . . . . . . . . . . . . . .
 10     Does the corporation satisfy one of the following conditions and the corporation doesn’t own a pass-through entity with
        current year, or prior year carryover, excess business interest expense? See instructions . . . . . . . . . .
    a   The corporation’s aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
        preceding the current tax year don’t exceed $25 million, and the corporation isn’t a tax shelter; or
    b   The corporation only has business interest expense from (1) an electing real property trade or business, (2) an electing
        farming business, or (3) certain utility businesses under section 163(j)(7).
        If “No,” complete and attach Form 8990.
 11     Does the corporation satisfy both of the following conditions?
   a    The corporation’s total receipts (see instructions) for the tax year were less than $250,000 . . . . . . . . . .
    b   The corporation’s total assets at the end of the tax year were less than $250,000      . . . . . . . . . . . .
        If “Yes,” the corporation is not required to complete Schedules L and M-1.
                                                                                                                                         Form 1120S (2018)
                                                                         REV 02/22/19 PRO
                                    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                             Desc
                                              Voluntary Petition - redacted/public copy Page 12 of 33
Form 1120S (2018)                                                                                                                                             Page   3
Schedule B                            Other Information (see instructions) (continued)                                                                     Yes   No
 12                       During the tax year, did the corporation have any non-shareholder debt that was canceled, was forgiven, or had            the
                          terms modified so as to reduce the principal amount of the debt? . . . . . . . . . . . . . . . .                           .
                          If “Yes,” enter the amount of principal reduction . . . . . . . .            $
 13                       During the tax year, was a qualified subchapter S subsidiary election terminated or revoked? If “Yes,” see instructions   .
 14a                      Did the corporation make any payments in 2018 that would require it to file Form(s) 1099? . . . . . . . . .               .
    b                     If “Yes,” did the corporation file or will it file required Forms 1099? . . . . . . . . . . . . . . . .                   .
 15                       Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund? . . . . . . . . . . .                  .
                          If “Yes,” enter the amount from Form 8996, line 13 . . . . . . .             $
Schedule K                            Shareholders’ Pro Rata Share Items                                                                       Total amount
                              1   Ordinary business income (loss) (page 1, line 21) . . . . . . . . . . . . .                     .     1        107,243.
                              2   Net rental real estate income (loss) (attach Form 8825) . . . . . . . . . . .                   .     2
                              3a  Other gross rental income (loss) . . . . . . . . . .                  3a
                                b Expenses from other rental activities (attach statement)        . .   3b
                                c Other net rental income (loss). Subtract line 3b from line 3a . . . . . . . . .                 .    3c
                              4   Interest income . . . . . . . . . . . . . . . . . . . . . . .                                   .     4                  21.
  Income (Loss)




                              5   Dividends: a Ordinary dividends . . . . . . . . . . . . . . . . . .                             .    5a
                                              b Qualified dividends . . . . . . . . . .                 5b
                              6   Royalties . . . . . . . . . . . . . . . . . . . . . . . . .                                     .     6
                              7   Net short-term capital gain (loss) (attach Schedule D (Form 1120S)) . . . . . . .               .     7
                              8a Net long-term capital gain (loss) (attach Schedule D (Form 1120S)) . . . . . . .                 .    8a
                                b Collectibles (28%) gain (loss) . . . . . . . . . . .                  8b
                                c Unrecaptured section 1250 gain (attach statement) . . . .             8c
                              9   Net section 1231 gain (loss) (attach Form 4797) . . . . . . . . . . . . .                       .    9
                             10   Other income (loss) (see instructions) . . Type                                                      10
                             11   Section 179 deduction (attach Form 4562) . . . . . . . . . . . . . . .                          .    11
   Deductions




                             12a Charitable contributions . . . . . Contributions
                                                                                . . . . . . . (100%)   . . . . . . . .            .   12a                 415.
                                b Investment interest expense . . . . . . . . . . . . . . . . . . .                               .   12b
                                c Section 59(e)(2) expenditures (1) Type                                             (2) Amount       12c(2)
                                d Other deductions (see instructions) . . .          Type                                             12d
                             13a Low-income housing credit (section 42(j)(5)) . . . . . . . . . . . . . .                         .   13a
                                b Low-income housing credit (other) . . . . . . . . . . . . . . . . .                             .   13b
                                c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable)    .   13c
    Credits




                                d Other rental real estate credits (see instructions) Type                                            13d
                                e Other rental credits (see instructions) . . . Type                                                  13e
                                f Biofuel producer credit (attach Form 6478)       . . . . . . . . . . . . . .                    .   13f
                                g Other credits (see instructions) . . . . . Type                                                     13g
                             14a Name of country or U.S. possession
                                b Gross income from all sources . . . . . . . . . . . . . . . . . .                               .   14b
                                c Gross income sourced at shareholder level . . . . . . . . . . . . . .                           .   14c
                                  Foreign gross income sourced at corporate level
                                d Section 951A category . . . . . . . . . . . . . . . . . . . . .                                 .   14d
                                e Foreign branch category . . . . . . . . . . . . . . . . . . . .                                 .   14e
                                f Passive category       . . . . . . . . . . . . . . . . . . . . . .                              .   14f
                                g General category       . . . . . . . . . . . . . . . . . . . . . .                              .   14g
   Foreign Transactions




                                h Other (attach statement) . . . . . . . . . . . . . . . . . . . .                                .   14h
                                  Deductions allocated and apportioned at shareholder level
                                i Interest expense . . . . . . . . . . . . . . . . . . . . . . .                                  .    14i
                                j Other . . . . . . . . . . . . . . . . . . . . . . . . . .                                       .    14j
                                  Deductions allocated and apportioned at corporate level to foreign source income
                                k Section 951A category . . . . . . . . . . . . . . . . . . . . .                                 .   14k
                                l Foreign branch category . . . . . . . . . . . . . . . . . . . .                                 .    14l
                                m Passive category       . . . . . . . . . . . . . . . . . . . . . .                              .   14m
                                n General category       . . . . . . . . . . . . . . . . . . . . . .                              .   14n
                                o Other (attach statement) . . . . . . . . . . . . . . . . . . . .                                .   14o
                                  Other information
                                p Total foreign taxes (check one):          Paid        Accrued . . . . . . . . .                 .   14p
                                q Reduction in taxes available for credit (attach statement) . . . . . . . . . .                  .   14q
                                r Other foreign tax information (attach statement)
                                                                                    REV 02/22/19 PRO                                              Form 1120S (2018)
                                   Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                   Desc
                                             Voluntary Petition - redacted/public copy Page 13 of 33
Form 1120S (2018)                                                                                                                                                        Page   4
Schedule K                           Shareholders’ Pro Rata Share Items (continued)                                                                  Total amount
                             15a    Post-1986 depreciation adjustment . . . . . . . . . . . . . .                   .       .   .   .         15a                       0.
Minimum Tax
(AMT) Items

                               b    Adjusted gain or loss . . . . . . . . . . . . . . . . . .                       .       .   .   .         15b
 Alternative




                               c    Depletion (other than oil and gas)    . . . . . . . . . . . . . .               .       .   .   .         15c
                               d    Oil, gas, and geothermal properties—gross income . . . . . . . . .              .       .   .   .         15d
                               e    Oil, gas, and geothermal properties—deductions . . . . . . . . . .              .       .   .   .         15e
                               f    Other AMT items (attach statement) . . . . . . . . . . . . . .                  .       .   .   .         15f
                             16a    Tax-exempt interest income . . . . . . . . . . . . . . . .                      .       .   .   .         16a
Items Affecting
  Shareholder




                               b    Other tax-exempt income . . . . . . . . . . . . . . . . .                       .       .   .   .         16b
     Basis




                               c    Nondeductible expenses . . . . . . . . . . . . . . . . .                        .       .   .   .         16c              1,535.
                               d    Distributions (attach statement if required) (see instructions) . . . . . .     .       .   .   .         16d            134,840.
                               e    Repayment of loans from shareholders . . . . . . . . . . . . .                  .       .   .   .         16e
                             17a    Investment income . . . . . . . . . . . . . . . . . . .                         .       .   .   .         17a                  21.
  ciliation Information
               Other




                               b    Investment expenses . . . . . . . . . . . . . . . . . .                         .       .   .   .         17b
                               c    Dividend distributions paid from accumulated earnings and profits . . . .       .       .   .   .         17c                       0.
                               d    Other items and amounts (attach statement) See Sch K, Line 17d(I)               Stmt
  Recon-




                             18     Income/loss reconciliation. Combine the amounts on lines 1 through 10 in the far right
                                    column. From the result, subtract the sum of the amounts on lines 11 through 12d and 14p                  18             106,849.
Schedule L                           Balance Sheets per Books                           Beginning of tax year                                  End of tax year
                                                   Assets                             (a)                   (b)                         (c)                       (d)
  1                       Cash . . . . . . . . . . . . . .                                                 131,018.                                              104,992.
  2a                      Trade notes and accounts receivable . . . .                 74,630.                                           80,641.
    b                     Less allowance for bad debts . . . . . . . (                            )         74,630. (                                )            80,641.
  3                       Inventories       . . . . . . . . . . . .                                        480,227.                                              530,438.
  4                       U.S. government obligations . . . . . . .
  5                       Tax-exempt securities (see instructions) . . .
  6                       Other current assets (attach statement) Ln . . 6 . St.                           108,285.                                              160,849.
  7                       Loans to shareholders . . . . . . . . .                                                                                                113,292.
  8                       Mortgage and real estate loans . . . . . .
  9                       Other investments (attach statement) . . . .
 10a                      Buildings and other depreciable assets . . . .           429,993.                                         609,586.
    b                     Less accumulated depreciation . . . . . . (              325,178. )              104,815. (               346,141. )                   263,445.
 11a                      Depletable assets . . . . . . . . . .
    b                     Less accumulated depletion . . . . . . . (                              )                         (                        )
 12                       Land (net of any amortization) . . . . . . .
 13a                      Intangible assets (amortizable only) . . . . .
    b                     Less accumulated amortization . . . . . . (                             )                         (                        )
 14                       Other assets (attach statement) . . . . . .
 15                       Total assets . . . . . . . . . . . .                                             898,975.                                           1,253,657.
                                  Liabilities and Shareholders’ Equity
 16                       Accounts payable . . . . . . . . .                                               384,197.                                              753,296.
 17                       Mortgages, notes, bonds payable in less than 1 year
 18                       Other current liabilities (attach statement)Ln. 18. St                           310,607.                                              224,686.
 19                       Loans from shareholders . . . . . . .
 20                       Mortgages, notes, bonds payable in 1 year or more                                285,437.                                              273,175.
 21                       Other liabilities (attach statement) . . . .
 22                       Capital stock . . . . . . . . . . .                                                   2,500.                                              2,500.
 23                       Additional paid-in capital . . . . . . .
 24                       Retained earnings . . . . . . . . .                                              -83,766.                                                          0.
 25                       Adjustments to shareholders’ equity (attach statement)
 26                       Less cost of treasury stock . . . . . .                                     (                 )                                (                      )
 27                       Total liabilities and shareholders’ equity     . .                               898,975.                                            1,253,657.
                                                                                   REV 02/22/19 PRO                                                          Form 1120S (2018)
                 Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                               Desc
                           Voluntary Petition - redacted/public copy Page 14 of 33
Form 1120S (2018)                                                                                                                                               Page   5
Schedule M-1            Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                        Note: The corporation may be required to file Schedule M-3 (see instructions)
  1       Net income (loss) per books      .   .   .   .   .         105,314.          5 Income recorded on books this year
  2       Income included on Schedule K, lines 1, 2,                                     not included on Schedule K, lines 1
          3c, 4, 5a, 6, 7, 8a, 9, and 10, not recorded                                   through 10 (itemize):
          on books this year (itemize)                                                  a Tax-exempt interest $


  3       Expenses recorded on books this year not                                     6 Deductions included on Schedule K,
          included on Schedule K, lines 1 through 12                                      lines 1 through 12 and 14p, not charged
          and 14p (itemize):                                                              against book income this year (itemize):
      a   Depreciation $                                                                a Depreciation $

      b   Travel and entertainment $           1,535.                                  7 Add lines 5 and 6 . . . . . . .
                                                                       1,535.          8 Income (loss) (Schedule K, line 18). Line
  4       Add lines 1 through 3   .    .   .   .   .   .   .         106,849.            4 less line 7   . . . . . . . .                                   106,849.
Schedule M-2            Analysis of Accumulated Adjustments Account, Shareholders’ Undistributed Taxable Income
                        Previously Taxed, Accumulated Earnings and Profits, and Other Adjustments Account
                        (see instructions)
                                                                                                     (b) Shareholders’
                                                                       (a) Accumulated                                      (c) Accumulated       (d) Other adjustments
                                                                                                   undistributed taxable
                                                                     adjustments account                                   earnings and profits          account
                                                                                                 income previously taxed

  1       Balance at beginning of tax year . . . . .           .           -83,766.                                0.                                              0.
  2       Ordinary income from page 1, line 21 . . .           .           107,243.
  3       Other additions INTEREST
                           . . . . . INCOME. . . . .           .                21.
  4       Loss from page 1, line 21 . . . . . . .              . (                           )
  5       Other reductions See
                           . . M-2. . Line
                                        . . .5 .Stmt
                                                  . .          . (           1,950. )                                                             (                       )
  6       Combine lines 1 through 5 . . . . . . .              .            21,548.                                0.                                              0.
  7       Distributions . . . . . . . . . . .                  .            21,548.                                0.                       0.                     0.
  8       Balance at end of tax year. Subtract line 7 from
          line 6 . . . . . . . . . . . . . .                                         0.                            0.                       0.                     0.
                                                                          REV 02/22/19 PRO                                                            Form 1120S (2018)
                   Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                          Desc
                             Voluntary Petition - redacted/public copy Page 15 of 33
Form       1125-A                                                    Cost of Goods Sold
(Rev. November 2018)                                                                                                                                           OMB No. 1545-0123
Department of the Treasury
                                                     Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.
Internal Revenue Service                            Go to www.irs.gov/Form1125A for the latest information.
Name                                                                                                                                               Employer identification number
JEWELTEX ENTERPRISES INC                                                                                                                           XX-XXXXXXX
   1       Inventory at beginning of year   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .           1               480,227
   2       Purchases . . . . . .            .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .           2               727,834
   3       Cost of labor . . . . . . . . . . . . . . . . .                                   .   .   .   .   .   .   .   .     .           3
   4       Additional section 263A costs (attach schedule) . . . . . . .                     .   .   .   .   .   .   .   .     .           4
   5       Other costs (attach schedule) . . . . See    . . Statement
                                                             . . . . . .                     .   .   .   .   .   .   .   .     .           5                     461,923
   6       Total. Add lines 1 through 5 .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .           6                   1,669,984
   7       Inventory at end of year . .     .   .   .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .           7                     530,438
   8       Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
           appropriate line of your tax return. See instructions . . . . . . . . . . . . . . .                                             8                   1,139,546
   9a      Check all methods used for valuing closing inventory:
            (i)  Cost
            (ii)  Lower of cost or market
           (iii)  Other (Specify method used and attach explanation.)
    b      Check if there was a writedown of subnormal goods    . .              .   .   .   .   .   .   .   .   .   .   .     .   .   .       .   .   .   .   .    .
    c      Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970)                            .   .   .   .   .    .
    d      If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
           under LIFO . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              9d
    e      If property is produced or acquired for resale, do the rules of section 263A apply to the entity? See instructions .                        .           Yes      No
       f   Was there any change in determining quantities, cost, or valuations between opening and closing inventory? If “Yes,”
           attach explanation  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                           Yes      No


Section references are to the Internal                      merchandise is an income-producing                                  Small business taxpayer. A small
Revenue Code unless otherwise noted.                        factor. See Regulations section 1.471-1. If                      business taxpayer is a taxpayer that (a) has
                                                            inventories are required, you generally                          average annual gross receipts of $25
What's New                                                  must use an accrual method of accounting                         million or less (indexed for inflation) for the
Small business taxpayers. For tax years                     for sales and purchases of inventory items.                      3 prior tax years, and (b) is not a tax shelter
beginning after December 31, 2017, the                      Exception for certain taxpayers. A small                         (as defined in section 448(d)(3)). See Pub.
following apply.                                            business taxpayer (defined below), can                           538.
• A small business taxpayer (defined                        adopt or change its accounting method to                         Uniform capitalization rules. The uniform
below), may use a method of accounting for                  account for inventories in the same manner                       capitalization rules of section 263A
inventories that either: (1) treats inventories             as material and supplies that are non-                           generally require you to capitalize, or
as nonincidental materials and supplies, or                 incidental, or conform to its treatment of                       include in inventory, certain costs incurred
(2) conforms to the taxpayer's financial                    inventories in an applicable financial                           in connection with the following.
accounting treatment of inventories.                        statement (as defined in section 451(b)(3)),                     • The production of real property and
• A small business taxpayer is not required                 or if it does not have an applicable financial                   tangible personal property held in inventory
to capitalize costs under section 263A.                     statement, the method of accounting used                         or held for sale in the ordinary course of
                                                            in its books and records prepared in                             business.
General Instructions                                        accordance with its accounting
                                                                                                                             • Real property or personal property
                                                            procedures. See section 471(c)(3).
Purpose of Form                                                                                                              (tangible and intangible) acquired for resale.
                                                               A small business taxpayer claiming
Use Form 1125-A to calculate and deduct                                                                                      • The production of real property and
                                                            exemption from the requirement to keep
cost of goods sold for certain entities.                                                                                     tangible personal property for use in its
                                                            inventories is changing its method of
                                                                                                                             trade or business or in an activity engaged
Who Must File                                               accounting for purposes of section 481.
                                                                                                                             in for profit.
                                                            For additional guidance on this method of
Filers of Form 1120, 1120-C, 1120-F,                        accounting, see Pub. 538, Accounting                                A small business taxpayer (defined
1120S, or 1065, must complete and attach                    Periods and Methods. For guidance on                             above) is not required to capitalize costs
Form 1125-A if the applicable entity reports                changing to this method of accounting, see                       under section 263A. See section 263A(i).
a deduction for cost of goods sold.                         Form 3115 and the Instructions for Form                             See the discussion on section 263A
Inventories                                                 3115.                                                            uniform capitalization rules in the
                                                                                                                             instructions for your tax return before
Generally, inventories are required at the                                                                                   completing Form 1125-A. Also see
beginning and end of each tax year if the                                                                                    Regulations sections 1.263A-1 through
production, purchase, or sale of                                                                                             1.263A-3. See Regulations section
                                                                                                                             1.263A-4 for rules for property produced in
                                                                                                                             a farming business.




For Paperwork Reduction Act Notice, see instructions. BAA                                                                     REV 01/26/19 PRO         Form 1125-A (Rev. 11-2018)
                                    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                              Desc
                                              Voluntary Petition - redacted/public copy Page 16 of 33                                                                      671117
                                                                                                              Final K-1                  Amended K-1                   OMB No. 1545-0123
Schedule K-1
(Form 1120S)                                                                        2018               Part III Shareholder’s Share of Current Year Income,
                                                                                                                      Deductions, Credits, and Other Items
Department of the Treasury                                                                              1     Ordinary business income (loss)        13   Credits
                                                                For calendar year 2018, or tax year
Internal Revenue Service
                                                                                                                                    85,794.
                                                                                                        2     Net rental real estate income (loss)
                        beginning        /      /   2018            ending      /      /

Shareholder’s Share of Income, Deductions,                                                              3     Other net rental income (loss)
Credits, etc.         See back of form and separate instructions.
                                                                                                        4     Interest income
                   Part I     Information About the Corporation
                                                                                                                                               17.
      A             Corporation’s employer identification number                                        5a Ordinary dividends
                     XX-XXXXXXX
                                                                                                        5b Qualified dividends                       14   Foreign transactions
     B              Corporation’s name, address, city, state, and ZIP code
                     JEWELTEX ENTERPRISES INC
                                                                                                        6     Royalties
                     170 CEDAR SAGE DRIVE
                     GARLAND TX 75040                                                                   7     Net short-term capital gain (loss)


     C              IRS Center where corporation filed return                                           8a Net long-term capital gain (loss)
                     Ogden, UT           84201-0013
                                                                                                        8b Collectibles (28%) gain (loss)
               Part II        Information About the Shareholder
     D              S           ’s identifying number                                                   8c Unrecaptured section 1250 gain
                                -7135
      E             Shareholder’s name, address, city, state, and ZIP code                              9     Net section 1231 gain (loss)
                     SAM SOUEISSI
                                                                                                      10      Other income (loss)                    15   Alternative minimum tax (AMT) items
                     170 CEDAR SAGE DRIVE                                                                                                            A                                  0.
                     GARLAND TX 75040


      F             Shareholder’s percentage of stock
                    ownership for tax year . . . .         .    .     .       80.00000          %




                                                                                                      11      Section 179 deduction                  16   Items affecting shareholder basis
                                                                                                                                                     C                           1,228.
                                                                                                      12      Other deductions

                                                                                                      G                                   332. D                            134,840.
For IRS Use Only




                                                                                                                                                     17   Other information

                                                                                                                                                     A                                17.

                                                                                                                                                     V * STMT

                                                                                                                                                     W * STMT

                                                                                                                                                     X * STMT
                                                                                                               * See attached statement for additional information.

For Paperwork Reduction Act Notice, see the Instructions for Form 1120S.                        www.irs.gov/Form1120S                                     Schedule K-1 (Form 1120S) 2018
BAA                                                                                        REV 01/26/19 PRO
                   Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                    Desc
                             Voluntary Petition - redacted/public copy Page 17 of 33
Schedule K-1 (Form 1120S) 2018                                                                                                                                           Page     2
This list identifies the codes used on Schedule K-1 for all shareholders and provides summarized reporting information for shareholders who file Form 1040.
For detailed reporting and filing information, see the separate Shareholder’s Instructions for Schedule K-1 and the instructions for your income tax return.
 1.  Ordinary business income (loss). Determine whether the income (loss) is                       Code                                     Report on
     passive or nonpassive and enter on your return as follows:                                                                              See the Shareholder’s Instructions
                                                                                                     O Backup withholding
                                              Report on                                              P Other credits                         See the Shareholder’s Instructions
     Passive loss                             See the Shareholder’s Instructions




                                                                                                                                        }
                                                                                             14.    Foreign transactions
     Passive income                           Schedule E, line 28, column (h)
                                                                                                     A Name of country or U.S.
     Nonpassive loss                          See the Shareholder’s Instructions
                                                                                                        possession
     Nonpassive income                        Schedule E, line 28, column (k)
                                                                                                     B Gross income from all sources         Form 1116, Part I
 2. Net rental real estate income (loss) See the Shareholder’s Instructions
                                                                                                     C Gross income sourced at
 3. Other net rental income (loss)                                                                      shareholder level
     Net income                               Schedule E, line 28, column (h)




                                                                                                                                        }
                                                                                                    Foreign gross income sourced at corporate level
     Net loss                                 See the Shareholder’s Instructions                     D Section 951A category
 4. Interest income                           Form 1040, line 2b                                     E Foreign branch category
 5a. Ordinary dividends                       Form 1040, line 3b                                     F Passive category                      Form 1116, Part I
 5b. Qualified dividends                      Form 1040, line 3a                                     G General category
 6. Royalties                                 Schedule E, line 4                                     H Other
 7. Net short-term capital gain (loss)        Schedule D, line 5                                    Deductions allocated and apportioned at shareholder level
                                                                                                     I Interest expense                      Form 1116, Part I
 8a. Net long-term capital gain (loss)        Schedule D, line 12
                                                                                                     J Other                                 Form 1116, Part I
 8b. Collectibles (28%) gain (loss)           28% Rate Gain Worksheet, line 4
                                              (Schedule D instructions)                             Deductions allocated and apportioned at corporate level to foreign source




                                                                                                                                        }
                                                                                                    income
 8c. Unrecaptured section 1250 gain           See the Shareholder’s Instructions
                                                                                                     K Section 951A category
 9. Net section 1231 gain (loss)              See the Shareholder’s Instructions                     L Foreign branch category
10. Other income (loss)                                                                              M Passive category                      Form 1116, Part I
     Code                                                                                            N General category
     A Other portfolio income (loss)          See the Shareholder’s Instructions                     O Other
     B Involuntary conversions                See the Shareholder’s Instructions                    Other information
     C Sec. 1256 contracts & straddles        Form 6781, line 1                                      P Total foreign taxes paid              Form 1116, Part II




                                           }
     D Mining exploration costs recapture See Pub. 535                                               Q Total foreign taxes accrued           Form 1116, Part II
     E Section 951A income                                                                           R Reduction in taxes available for
      F Section 965(a) inclusion                                                                       credit                                Form 1116, line 12
     G Subpart F income other than            See the Shareholder’s Instructions                     S Foreign trading gross receipts        Form 8873
        sections 951A and 965 inclusion                                                              T Extraterritorial income exclusion     Form 8873
     H Other income (loss)                                                                           U Section 965 information               See the Shareholder’s Instructions
11. Section 179 deduction                     See the Shareholder’s Instructions                     V Other foreign transactions            See the Shareholder’s Instructions




                                           }                                                                                            }
12. Other deductions                                                                         15.   Alternative minimum tax (AMT) items
     A Cash contributions (60%)                                                                      A Post-1986 depreciation adjustment
     B Cash contributions (30%)                                                                      B Adjusted gain or loss
     C Noncash contributions (50%)                                                                   C Depletion (other than oil & gas)      See the Shareholder’s Instructions
     D Noncash contributions (30%)                                                                   D Oil, gas, & geothermal—gross income   and the Instructions for Form 6251
                                               See the Shareholder’s Instructions
     E Capital gain property to a 50%                                                                E Oil, gas, & geothermal—deductions
        organization (30%)                                                                           F Other AMT items
      F Capital gain property (20%)                                                          16.   Items affecting shareholder basis




                                                                                                                                        }
     G Contributions (100%)                                                                          A Tax-exempt interest income            Form 1040, line 2a
     H Investment interest expense            Form 4952, line 1                                      B Other tax-exempt income
      I Deductions—royalty income             Schedule E, line 19                                    C Nondeductible expenses
      J Section 59(e)(2) expenditures         See the Shareholder’s Instructions                     D Distributions                         See the Shareholder’s Instructions
     K Section 965(c) deduction               See the Shareholder’s Instructions                     E Repayment of loans from
      L Deductions—portfolio (other)          Schedule A, line 16                                      shareholders
     M Preproductive period expenses          See the Shareholder’s Instructions             17.   Other information
     N Commercial revitalization deduction                                                           A Investment income                     Form 4952, line 4a
        from rental real estate activities    See Form 8582 instructions                             B Investment expenses                   Form 4952, line 5
     O Reforestation expense deduction        See the Shareholder’s Instructions                     C Qualified rehabilitation expenditures
     P through R                              Reserved for future use                                  (other than rental real estate)       See the Shareholder’s Instructions




                                               }
     S Other deductions                       See the Shareholder’s Instructions                     D Basis of energy property              See the Shareholder’s Instructions
13. Credits                                                                                          E Recapture of low-income housing
     A Low-income housing credit (section                                                              credit (section 42(j)(5))             Form 8611, line 8
        42(j)(5)) from pre-2008 buildings                                                            F Recapture of low-income housing
     B Low-income housing credit (other)                                                               credit (other)                        Form 8611, line 8
        from pre-2008 buildings                                                                      G Recapture of investment credit        See Form 4255
     C Low-income housing credit (section                                                            H Recapture of other credits            See the Shareholder’s Instructions
        42(j)(5)) from post-2007 buildings         See the Shareholder’s                             I Look-back interest—completed
                                                   Instructions




                                                                                                                                        }
     D Low-income housing credit (other)                                                               long-term contracts                   See Form 8697
        from post-2007 buildings                                                                     J Look-back interest—income
      E Qualified rehabilitation expenditures                                                          forecast method                       See Form 8866
        (rental real estate)                                                                         K Dispositions of property with
      F Other rental real estate credits                                                                section 179 deductions
     G Other rental credits




                                               }
                                                                                                     L Recapture of section 179 deduction
     H Undistributed capital gains credit     Schedule 5 (Form 1040), line 74, box a                 M through U
      I Biofuel producer credit                                                                      V Section 199A income
      J Work opportunity credit                                                                      W Section 199A W-2 wages
     K Disabled access credit                                                                        X Section 199A unadjusted basis         See the Shareholder’s Instructions
      L Empowerment zone employment credit         See the Shareholder’s                             Y Section 199A REIT dividends
     M Credit for increasing research              Instructions                                      Z Section 199A PTP income
        activities                                                                                  AA Excess taxable income
     N Credit for employer social security                                                          AB Excess business interest income
        and Medicare taxes                                                      REV 01/26/19 PRO    AC Other information
     Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                              Desc
               Voluntary Petition - redacted/public copy Page 18 of 33
   Form 1120S             Schedule K-1 - 199A Supplement (Line 17)                            2018


Name as Shown on Return                                                        Employer Identification No.
JEWELTEX ENTERPRISES INC                                                       XX-XXXXXXX
Shareholder Name                                                               ID Number
SAM SOUEISSI                                                                            -7135

                            Shareholders’s Share of Section 199A Information

                                  QBI         Wages          UBIA        REIT Div       PTP Inc        SS
 Activity                        Code V       Code W        Code X       Code Y         Code Z         TB
 1120S Line 21                   85,794.     150,314.     487,669.




 Totals                          85,794.     150,314.     487,669.              0.               0.

               Note: Section 179 deductions are included in QBI
spsw9908.SCR 12/05/18
                                    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                              Desc
                                              Voluntary Petition - redacted/public copy Page 19 of 33                                                                      671117
                                                                                                              Final K-1                  Amended K-1                   OMB No. 1545-0123
Schedule K-1
(Form 1120S)                                                                        2018               Part III Shareholder’s Share of Current Year Income,
                                                                                                                      Deductions, Credits, and Other Items
Department of the Treasury                                                                              1     Ordinary business income (loss)        13   Credits
                                                                For calendar year 2018, or tax year
Internal Revenue Service
                                                                                                                                    21,449.
                                                                                                        2     Net rental real estate income (loss)
                        beginning        /      /   2018            ending      /      /

Shareholder’s Share of Income, Deductions,                                                              3     Other net rental income (loss)
Credits, etc.         See back of form and separate instructions.
                                                                                                        4     Interest income
                   Part I     Information About the Corporation
                                                                                                                                               4.
      A             Corporation’s employer identification number                                        5a Ordinary dividends
                     XX-XXXXXXX
                                                                                                        5b Qualified dividends                       14   Foreign transactions
     B              Corporation’s name, address, city, state, and ZIP code
                     JEWELTEX ENTERPRISES INC
                                                                                                        6     Royalties
                     170 CEDAR SAGE DRIVE
                     GARLAND TX 75040                                                                   7     Net short-term capital gain (loss)


     C              IRS Center where corporation filed return                                           8a Net long-term capital gain (loss)
                     Ogden, UT           84201-0013
                                                                                                        8b Collectibles (28%) gain (loss)
               Part II        Information About the Shareholder
     D              S           ’s identifying number                                                   8c Unrecaptured section 1250 gain
                                -5952
      E             Shareholder’s name, address, city, state, and ZIP code                              9     Net section 1231 gain (loss)
                     SEEMA PATEL
                                                                                                      10      Other income (loss)                    15   Alternative minimum tax (AMT) items
                     170 CEDAR SAGE DR                                                                                                               A                                  0.
                     GARLAND TX 75040


      F             Shareholder’s percentage of stock
                    ownership for tax year . . . .         .    .     .       20.00000          %




                                                                                                      11      Section 179 deduction                  16   Items affecting shareholder basis
                                                                                                                                                     C                              307.
                                                                                                      12      Other deductions

                                                                                                      G                                        83. D                                    0.
For IRS Use Only




                                                                                                                                                     17   Other information

                                                                                                                                                     A                                  4.

                                                                                                                                                     V * STMT

                                                                                                                                                     W * STMT

                                                                                                                                                     X * STMT
                                                                                                               * See attached statement for additional information.

For Paperwork Reduction Act Notice, see the Instructions for Form 1120S.                        www.irs.gov/Form1120S                                     Schedule K-1 (Form 1120S) 2018
BAA                                                                                        REV 01/26/19 PRO
                   Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                    Desc
                             Voluntary Petition - redacted/public copy Page 20 of 33
Schedule K-1 (Form 1120S) 2018                                                                                                                                           Page     2
This list identifies the codes used on Schedule K-1 for all shareholders and provides summarized reporting information for shareholders who file Form 1040.
For detailed reporting and filing information, see the separate Shareholder’s Instructions for Schedule K-1 and the instructions for your income tax return.
 1.  Ordinary business income (loss). Determine whether the income (loss) is                       Code                                     Report on
     passive or nonpassive and enter on your return as follows:                                                                              See the Shareholder’s Instructions
                                                                                                     O Backup withholding
                                              Report on                                              P Other credits                         See the Shareholder’s Instructions
     Passive loss                             See the Shareholder’s Instructions




                                                                                                                                        }
                                                                                             14.    Foreign transactions
     Passive income                           Schedule E, line 28, column (h)
                                                                                                     A Name of country or U.S.
     Nonpassive loss                          See the Shareholder’s Instructions
                                                                                                        possession
     Nonpassive income                        Schedule E, line 28, column (k)
                                                                                                     B Gross income from all sources         Form 1116, Part I
 2. Net rental real estate income (loss) See the Shareholder’s Instructions
                                                                                                     C Gross income sourced at
 3. Other net rental income (loss)                                                                      shareholder level
     Net income                               Schedule E, line 28, column (h)




                                                                                                                                        }
                                                                                                    Foreign gross income sourced at corporate level
     Net loss                                 See the Shareholder’s Instructions                     D Section 951A category
 4. Interest income                           Form 1040, line 2b                                     E Foreign branch category
 5a. Ordinary dividends                       Form 1040, line 3b                                     F Passive category                      Form 1116, Part I
 5b. Qualified dividends                      Form 1040, line 3a                                     G General category
 6. Royalties                                 Schedule E, line 4                                     H Other
 7. Net short-term capital gain (loss)        Schedule D, line 5                                    Deductions allocated and apportioned at shareholder level
                                                                                                     I Interest expense                      Form 1116, Part I
 8a. Net long-term capital gain (loss)        Schedule D, line 12
                                                                                                     J Other                                 Form 1116, Part I
 8b. Collectibles (28%) gain (loss)           28% Rate Gain Worksheet, line 4
                                              (Schedule D instructions)                             Deductions allocated and apportioned at corporate level to foreign source




                                                                                                                                        }
                                                                                                    income
 8c. Unrecaptured section 1250 gain           See the Shareholder’s Instructions
                                                                                                     K Section 951A category
 9. Net section 1231 gain (loss)              See the Shareholder’s Instructions                     L Foreign branch category
10. Other income (loss)                                                                              M Passive category                      Form 1116, Part I
     Code                                                                                            N General category
     A Other portfolio income (loss)          See the Shareholder’s Instructions                     O Other
     B Involuntary conversions                See the Shareholder’s Instructions                    Other information
     C Sec. 1256 contracts & straddles        Form 6781, line 1                                      P Total foreign taxes paid              Form 1116, Part II




                                           }
     D Mining exploration costs recapture See Pub. 535                                               Q Total foreign taxes accrued           Form 1116, Part II
     E Section 951A income                                                                           R Reduction in taxes available for
      F Section 965(a) inclusion                                                                       credit                                Form 1116, line 12
     G Subpart F income other than            See the Shareholder’s Instructions                     S Foreign trading gross receipts        Form 8873
        sections 951A and 965 inclusion                                                              T Extraterritorial income exclusion     Form 8873
     H Other income (loss)                                                                           U Section 965 information               See the Shareholder’s Instructions
11. Section 179 deduction                     See the Shareholder’s Instructions                     V Other foreign transactions            See the Shareholder’s Instructions




                                           }                                                                                            }
12. Other deductions                                                                         15.   Alternative minimum tax (AMT) items
     A Cash contributions (60%)                                                                      A Post-1986 depreciation adjustment
     B Cash contributions (30%)                                                                      B Adjusted gain or loss
     C Noncash contributions (50%)                                                                   C Depletion (other than oil & gas)      See the Shareholder’s Instructions
     D Noncash contributions (30%)                                                                   D Oil, gas, & geothermal—gross income   and the Instructions for Form 6251
                                               See the Shareholder’s Instructions
     E Capital gain property to a 50%                                                                E Oil, gas, & geothermal—deductions
        organization (30%)                                                                           F Other AMT items
      F Capital gain property (20%)                                                          16.   Items affecting shareholder basis




                                                                                                                                        }
     G Contributions (100%)                                                                          A Tax-exempt interest income            Form 1040, line 2a
     H Investment interest expense            Form 4952, line 1                                      B Other tax-exempt income
      I Deductions—royalty income             Schedule E, line 19                                    C Nondeductible expenses
      J Section 59(e)(2) expenditures         See the Shareholder’s Instructions                     D Distributions                         See the Shareholder’s Instructions
     K Section 965(c) deduction               See the Shareholder’s Instructions                     E Repayment of loans from
      L Deductions—portfolio (other)          Schedule A, line 16                                      shareholders
     M Preproductive period expenses          See the Shareholder’s Instructions             17.   Other information
     N Commercial revitalization deduction                                                           A Investment income                     Form 4952, line 4a
        from rental real estate activities    See Form 8582 instructions                             B Investment expenses                   Form 4952, line 5
     O Reforestation expense deduction        See the Shareholder’s Instructions                     C Qualified rehabilitation expenditures
     P through R                              Reserved for future use                                  (other than rental real estate)       See the Shareholder’s Instructions




                                               }
     S Other deductions                       See the Shareholder’s Instructions                     D Basis of energy property              See the Shareholder’s Instructions
13. Credits                                                                                          E Recapture of low-income housing
     A Low-income housing credit (section                                                              credit (section 42(j)(5))             Form 8611, line 8
        42(j)(5)) from pre-2008 buildings                                                            F Recapture of low-income housing
     B Low-income housing credit (other)                                                               credit (other)                        Form 8611, line 8
        from pre-2008 buildings                                                                      G Recapture of investment credit        See Form 4255
     C Low-income housing credit (section                                                            H Recapture of other credits            See the Shareholder’s Instructions
        42(j)(5)) from post-2007 buildings         See the Shareholder’s                             I Look-back interest—completed
                                                   Instructions




                                                                                                                                        }
     D Low-income housing credit (other)                                                               long-term contracts                   See Form 8697
        from post-2007 buildings                                                                     J Look-back interest—income
      E Qualified rehabilitation expenditures                                                          forecast method                       See Form 8866
        (rental real estate)                                                                         K Dispositions of property with
      F Other rental real estate credits                                                                section 179 deductions
     G Other rental credits




                                               }
                                                                                                     L Recapture of section 179 deduction
     H Undistributed capital gains credit     Schedule 5 (Form 1040), line 74, box a                 M through U
      I Biofuel producer credit                                                                      V Section 199A income
      J Work opportunity credit                                                                      W Section 199A W-2 wages
     K Disabled access credit                                                                        X Section 199A unadjusted basis         See the Shareholder’s Instructions
      L Empowerment zone employment credit         See the Shareholder’s                             Y Section 199A REIT dividends
     M Credit for increasing research              Instructions                                      Z Section 199A PTP income
        activities                                                                                  AA Excess taxable income
     N Credit for employer social security                                                          AB Excess business interest income
        and Medicare taxes                                                      REV 01/26/19 PRO    AC Other information
     Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                              Desc
               Voluntary Petition - redacted/public copy Page 21 of 33
   Form 1120S             Schedule K-1 - 199A Supplement (Line 17)                            2018


Name as Shown on Return                                                        Employer Identification No.
JEWELTEX ENTERPRISES INC                                                       XX-XXXXXXX
Shareholder Name                                                               ID Number
SEEMA PATEL                                                                             -5952

                            Shareholders’s Share of Section 199A Information

                                  QBI         Wages          UBIA        REIT Div       PTP Inc        SS
 Activity                        Code V       Code W        Code X       Code Y         Code Z         TB
 1120S Line 21                   21,449.      37,579.     121,917.




 Totals                          21,449.      37,579.     121,917.              0.               0.

               Note: Section 179 deductions are included in QBI
spsw9908.SCR 12/05/18
                   Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                   Desc
                             Voluntary Petition - redacted/public copy Page 22 of 33
Form   1125-E                                            Compensation of Officers
(Rev. October 2016)                                                                                                                                   OMB No. 1545-0123
                                           Attach to Form 1120, 1120-C, 1120-F, 1120-REIT, 1120-RIC, or 1120S.
Department of the Treasury
Internal Revenue Service         Information about Form 1125-E and its separate instructions is at www.irs.gov/form1125e.
Name                                                                                                                                        Employer identification number
JEWELTEX ENTERPRISES INC                                                                                                                    XX-XXXXXXX
Note: Complete Form 1125-E only if total receipts are $500,000 or more. See instructions for definition of total receipts.

                                                             (b) Social security number         (c) Percent of        Percent of stock owned             (f) Amount of
                      (a) Name of officer                                                     time devoted to
                                                                  (see instructions)               business       (d) Common        (e) Preferred        compensation



   1 SAM SOUEISSI                                                        -7135                        100 %                100 %                %               3,750.

                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %


                                                                                                              %                 %               %

   2     Total compensation of officers .        .   .   .   .   .   .    .   .   .   .   .   .   .   .   .   .   .    .    .   .   .   .      2                3,750.

   3     Compensation of officers claimed on Form 1125-A or elsewhere on return                           .   .   .    .    .   .   .   .      3

   4     Subtract line 3 from line 2. Enter the result here and on Form 1120, page 1, line 12 or the
         appropriate line of your tax return . . . . . . . . . . . . . . . . . . . . . .                                                       4                3,750.
For Paperwork Reduction Act Notice, see separate instructions. BAA                                                          REV 01/26/19 PRO    Form 1125-E (Rev. 10-2016)
                    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                   Desc
                              Voluntary Petition - redacted/public copy Page 23 of 33
Form   4562                                                Depreciation and Amortization
                                                            (Including Information on Listed Property)
                                                                                                                                                         OMB No. 1545-0172


                                                                                                                                                          2018
Department of the Treasury
                                                                    Attach to your tax return.                                                           Attachment
Internal Revenue Service (99)                 Go to www.irs.gov/Form4562 for instructions and the latest information.                                    Sequence No. 179
Name(s) shown on return                                                     Business or activity to which this form relates                         Identifying number
JEWELTEX ENTERPRISES INC                        Form 1120S RETAIL/WEB SALES                                                                         XX-XXXXXXX
 Part I Election To Expense Certain Property Under Section 179
        Note: If you have any listed property, complete Part V before you complete Part I.
   1       Maximum amount (see instructions) . . . . . . . . . . . . . . . . . .                                                . . .      . .       1      1,000,000.
   2       Total cost of section 179 property placed in service (see instructions) . . . . . .                                  . . .      . .       2
   3       Threshold cost of section 179 property before reduction in limitation (see instructions) .                           . . .      . .       3      2,500,000.
   4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- . . . . .                           . . .      . .       4
   5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If                           married   filing
           separately, see instructions . . . . . . . . . . . . . . . . . . . .                                                 . . .      . .       5
   6                       (a) Description of property                                (b) Cost (business use only)             (c) Elected cost




  7 Listed property. Enter the amount from line 29 . . . . . . . . .                    7
  8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7             . . . . . .         8
  9 Tentative deduction. Enter the smaller of line 5 or line 8 . . . . . . . . . . . . . . . .                           9
 10 Carryover of disallowed deduction from line 13 of your 2017 Form 4562 . . . . . . . . . . .                         10
 11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See instructions . 11
 12 Section 179 expense deduction. Add lines 9 and 10, but don’t enter more than line 11 . . . . . .                    12
 13 Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12                  13
Note: Don’t use Part II or Part III below for listed property. Instead, use Part V.
 Part II Special Depreciation Allowance and Other Depreciation (Don’t include listed property. See instructions.)
 14 Special depreciation allowance for qualified property (other than listed property) placed in service
    during the tax year. See instructions . . . . . . . . . . . . . . . . . . . . . . .                                 14 11,315.
 15 Property subject to section 168(f)(1) election . . . . . . . . . . . . . . . . . . . .                              15
 16 Other depreciation (including ACRS) . . . . . . . . . . . . . . . . . . . . . .                                     16
 Part III MACRS Depreciation (Don’t include listed property. See instructions.)
                                                                  Section A
 17 MACRS deductions for assets placed in service in tax years beginning before 2018 . . . . . . .                      17  6,220.
 18 If you are electing to group any assets placed in service during the tax year into one or more general
    asset accounts, check here . . . . . . . . . . . . . . . . . . . . . .
              Section B—Assets Placed in Service During 2018 Tax Year Using the General Depreciation System
                                   (b) Month and year    (c) Basis for depreciation
  (a) Classification of property        placed in         (business/investment use    (d) Recovery     (e) Convention            (f) Method         (g) Depreciation deduction
                                         service           only—see instructions)         period

 19a        3-year property
   b        5-year property
   c        7-year property
   d       10-year property
   e       15-year property
   f       20-year property
   g       25-year property                                     25 yrs.                         S/L
   h       Residential rental                                  27.5 yrs.      MM                S/L
           property                                            27.5 yrs.      MM                S/L
       i   Nonresidential real Various            168,278. 39 yrs.            MM                S/L                                                                3,428.
           property                                                           MM                S/L
                   Section C—Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
 20a       Class life                                                                           S/L
   b       12-year                                              12 yrs.                         S/L
   c       30-year                                              30 yrs.       MM                S/L
   d       40-year                                              40 yrs.       MM                S/L
 Part IV Summary (See instructions.)
 21 Listed property. Enter amount from line 28 . . . . . . . . . . . . . . . . . . . .                                                              21
 22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter
    here and on the appropriate lines of your return. Partnerships and S corporations—see instructions .                                            22           20,963.
 23 For assets shown above and placed in service during the current year, enter the
    portion of the basis attributable to section 263A costs . . . . . . . .            23
For Paperwork Reduction Act Notice, see separate instructions.                                                       REV 01/26/19 PRO                       Form 4562 (2018)
                                                                                      BAA
                   Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                      Desc
                             Voluntary Petition - redacted/public copy Page 24 of 33
Form 4562 (2018)                                                                                            Page 2
 Part V      Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
             entertainment, recreation, or amusement.)
           Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
           24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
       Section A—Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
 24a Do you have evidence to support the business/investment use claimed? Yes  No     24b If “Yes,” is the evidence written? Yes No
                                          (c)                                       (e)
          (a)                (b)                                                                      (f)             (g)                   (h)                       (i)
                                       Business/           (d)            Basis for depreciation
 Type of property (list Date placed                                                                Recovery         Method/             Depreciation         Elected section 179
                                    investment use Cost or other basis    (business/investment
    vehicles first)      in service                                                                 period         Convention            deduction                  cost
                                      percentage                                 use only)
 25 Special depreciation allowance for qualified listed property placed in service during
    the tax year and used more than 50% in a qualified business use. See instructions .              25
 26 Property used more than 50% in a qualified business use:
                                        %
                                        %
                                        %
 27 Property used 50% or less in a qualified business use:
                                        %                                                    S/L –
                                        %                                                    S/L –
                                        %                                                    S/L –
 28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 .              28
 29 Add amounts in column (i), line 26. Enter here and on line 7, page 1 . . . . . . . . . . . .                          29
                                                Section B—Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other “more than 5% owner,” or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.
                                                                      (a)               (b)              (c)                   (d)                 (e)                  (f)
 30 Total business/investment miles driven during                  Vehicle 1         Vehicle 2        Vehicle 3             Vehicle 4           Vehicle 5            Vehicle 6
    the year (don’t include commuting miles) .
 31 Total commuting miles driven during the year
 32 Total other personal (noncommuting)
    miles driven    . . . . . . . . .
 33 Total miles driven during the year. Add
    lines 30 through 32 . . . . . . .
 34 Was the vehicle available for personal                    Yes         No      Yes       No       Yes       No       Yes         No       Yes         No       Yes       No
    use during off-duty hours? . . . . .
 35 Was the vehicle used primarily by a more
    than 5% owner or related person? . .
 36 Is another vehicle available for personal use?
                      Section C—Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren’t
more than 5% owners or related persons. See instructions.
 37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by  Yes    No
    your employees? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
 38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
    employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners . .
 39 Do you treat all use of vehicles by employees as personal use?     . . . . . . . . . . . . . . . .
 40 Do you provide more than five vehicles to your employees, obtain information from your employees about the
    use of the vehicles, and retain the information received? . . . . . . . . . . . . . . . . . . .
 41 Do you meet the requirements concerning qualified automobile demonstration use? See instructions. . . . .
    Note: If your answer to 37, 38, 39, 40, or 41 is “Yes,” don’t complete Section B for the covered vehicles.
 Part VI Amortization
                                                                                                                                     (e)
                                                      (b)
                     (a)                                                           (c)                      (d)                  Amortization                     (f)
                                               Date amortization
            Description of costs                                           Amortizable amount           Code section              period or            Amortization for this year
                                                    begins
                                                                                                                                 percentage
 42 Amortization of costs that begins during your 2018 tax year (see instructions):



 43 Amortization of costs that began before your 2018 tax year . . . . . .                                 .   .    .   .   .   .   .        43
 44 Total. Add amounts in column (f). See the instructions for where to report .                           .   .    .   .   .   .   .        44
                                                                                  REV 01/26/19 PRO                                                             Form 4562 (2018)
                  Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                        Desc
                            Voluntary Petition - redacted/public copy Page 25 of 33
Form  7004
(Rev. December 2018)
                          Application for Automatic Extension of Time To File Certain
                             Business Income Tax, Information, and Other Returns                                                                           OMB No. 1545-0233
Department of the Treasury                                  File a separate application for each return.
Internal Revenue Service                      Go to www.irs.gov/Form7004 for instructions and the latest information.
                 Name                                                                                                                        Identifying number
                JEWELTEX ENTERPRISES INC                                                                                                     XX-XXXXXXX
Print
                 Number, street, and room or suite no. (If P.O. box, see instructions.)
or              170 CEDAR SAGE DRIVE
Type             City, town, state, and ZIP code (If a foreign address, enter city, province or state, and country (follow the country’s practice for entering postal code).)
              GARLAND TX 75040
Note: File request for extension by the due date of the return. See instructions before completing this form.
 Part I      Automatic Extension for Certain Business Income Tax, Information, and Other Returns. See instructions.
  1   Enter the form code for the return listed below that this application is for . . . . . . . . . . . . . . . 2 5
Application                                                                Form            Application                                                                Form
Is For:                                                                    Code            Is For:                                                                    Code
Form 706-GS(D)                                                              01             Form 1120-ND (section 4951 taxes)                                           20
Form 706-GS(T)                                                              02             Form 1120-PC                                                                21
Form 1041 (bankruptcy estate only)                                          03             Form 1120-POL                                                               22
Form 1041 (estate other than a bankruptcy estate)                           04             Form 1120-REIT                                                              23
Form 1041 (trust)                                                           05             Form 1120-RIC                                                               24
Form 1041-N                                                                 06             Form 1120S                                                                  25
Form 1041-QFT                                                               07             Form 1120-SF                                                                26
Form 1042                                                                   08             Form 3520-A                                                                 27
Form 1065                                                                   09             Form 8612                                                                   28
Form 1066                                                                   11             Form 8613                                                                   29
Form 1120                                                                   12             Form 8725                                                                   30
Form 1120-C                                                                 34             Form 8804                                                                   31
Form 1120-F                                                                 15             Form 8831                                                                   32
Form 1120-FSC                                                               16             Form 8876                                                                   33
Form 1120-H                                                                 17             Form 8924                                                                   35
Form 1120-L                                                                 18             Form 8928                                                                   36
Form 1120-ND                                                                19
 Part II       All Filers Must Complete This Part
  2   If the organization is a foreign corporation that does not have an office or place of business in the United States,
      check here . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
  3   If the organization is a corporation and is the common parent of a group that intends to file a consolidated return,
      check here . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      If checked, attach a statement listing the name, address, and employer identification number (EIN) for each member
      covered by this application.
  4   If the organization is a corporation or partnership that qualifies under Regulations section 1.6081-5, check here .
  5a The application is for calendar year 20 18 , or tax year beginning                   , 20     , and ending               , 20    .
    b Short tax year. If this tax year is less than 12 months, check the reason:         Initial return         Final return
          Change in accounting period             Consolidated return to be filed        Other (See instructions—attach explanation.)

  6      Tentative total tax .        .   .    .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .     .   .   .   .   .        6                      0

  7      Total payments and credits. See instructions .                    .   .   .   .   .   .   .   .   .   .   .     .   .   .   .   .        7                      0

  8      Balance due. Subtract line 7 from line 6. See instructions .                      .   .   .   .   .   .   .     .   .   .   .   .        8                      0
For Privacy Act and Paperwork Reduction Act Notice, see separate instructions.                                         Cat. No. 13804A                 Form 7004 (Rev. 12-2018)
                                                                               REV 01/26/19 PRO
BAA
                  Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                                                         Desc
                            Voluntary Petition - redacted/public copy Page 26 of 33
                                                                                                                                                          OMB No. 1545-0123
Form   8879-S                      IRS e-file Signature Authorization for Form 1120S

Department of the Treasury
                                                  Return completed Form 8879-S to ERO. (Don't send to IRS.)
                                                   Go to www.irs.gov/Form8879S for the latest information.                                                    2018
Internal Revenue Service   For calendar year 2018, or tax year beginning                      , 2018, and ending                        , 20         .
Name of corporation                                                                                                        Employer identification number
JEWELTEX ENTERPRISES INC                                                                                                   XX-XXXXXXX
 Part I Tax Return Information (Whole dollars only)
  1      Gross receipts or sales less returns and allowances (Form 1120S, line 1c)                       .   .     .   .    .   .   .     .     .         1     1,934,948.
  2      Gross profit (Form 1120S, line 3) . . . . . . . . . . . . . .                                   .   .     .   .    .   .   .     .     .         2       795,402.
  3      Ordinary business income (loss) (Form 1120S, line 21) . . . . . . .                             .   .     .   .    .   .   .     .     .         3       107,243.
  4      Net rental real estate income (loss) (Form 1120S, Schedule K, line 2) . .                       .   .     .   .    .   .   .     .     .         4
  5      Income (loss) reconciliation (Form 1120S, Schedule K, line 18) . . . .                          .   .     .
                                                                                                             106,849.  .    .   .   .     .     .         5
 Part II      Declaration and Signature Authorization of Officer (Be sure to get a copy of the corporation’s return)

Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation’s
2018 electronic income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is true,
correct, and complete. I further declare that the amounts in Part I above are the amounts shown on the copy of the corporation’s
electronic income tax return. I consent to allow my electronic return originator (ERO), transmitter, or intermediate service provider to
send the corporation’s return to the IRS and to receive from the IRS (a) an acknowledgement of receipt or reason for rejection of the
transmission, (b) the reason for any delay in processing the return or refund, and (c) the date of any refund. If applicable, I authorize
the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal (direct debit) entry to the financial
institution account indicated in the tax preparation software for payment of the corporation’s federal taxes owed on this return, and
the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial Agent at
1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved
in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve
issues related to the payment. I have selected a personal identification number (PIN) as my signature for the corporation’s electronic
income tax return and, if applicable, the corporation’s consent to electronic funds withdrawal.



Officer’s PIN: check one box only

             I authorize                                                                             to enter my PIN                                          as my signature
                                                       ERO firm name                                                            Don’t enter all zeros
             on the corporation’s 2018 electronically filed income tax return.
             As an officer of the corporation, I will enter my PIN as my signature on the corporation’s 2018 electronically filed income tax
             return.

Officer’s signature                                                                           Date                              Title          PRESIDENT

Part III      Certification and Authentication

ERO’s EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                                     8 0 6 3 1 8 1 2 3 4 5
                                                                                                                                               Don’t enter all zeros

I certify that the above numeric entry is my PIN, which is my signature on the 2018 electronically filed income tax return for the
corporation indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file
Application and Participation, and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business
Returns.


ERO’s signature                                                                                                    Date         08/21/2019



                                            ERO Must Retain This Form — See Instructions
                                     Don’t Submit This Form to the IRS Unless Requested To Do So

For Paperwork Reduction Act Notice, see instructions.                                                                                                         Form 8879-S (2018)
BAA                                                                        REV 01/26/19 PRO
     Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                        Desc
               Voluntary Petition - redacted/public copy Page 27 of 33
     Form 1120S                        S Corporation                                    2018
                                   Five Year Tax History
                                     G Keep for your records

Name                                                                    Employer Identification Number
JEWELTEX ENTERPRISES INC                                               XX-XXXXXXX

                            2014         2015             2016          2017                2018

 1   Gross receipts                  1,170,794.       1,315,749.      1,358,555.       1,934,948.
 2   Cost of sales                     653,834.         726,050.        718,907.       1,139,546.
 3   Gross profit                      516,960.         589,699.        639,648.         795,402.
 4   Net 4797 gain (loss)
 5   Other income (loss)                    847.           2,349.           481.              558.
 6   Total income (loss)                517,807.         592,048.       640,129.          795,960.

 7   Salaries                            92,928.         123,992.       144,695.          184,143.
 8   Depreciation                         3,151.           5,820.       246,836.           20,963.
 9   Other deductions                   305,631.         358,490.       390,852.          483,611.
10   Total deductions                  -401,710.        -488,302.      -782,383.         -688,717.
11   Business income                    116,097.         103,746.      -142,254.          107,243.
12   Passive investment
     income
13   Passive investment
     expense
14   Net passive
     investment income
15   Excess net passive
     income tax
16   Tax from
     Schedule D
17   Additional taxes
18   Tax liability

19 Tax return
   preparation fee                               0.              0.              0.                 0.

SPSW2301.SCR 09/25/18
                                                                    Form 4562                                               Depreciation and Amortization Report                                                   2018
                                                                                                                                              Tax Year 2018
                                                                                                                                             G Keep for your records                                     Page 1 of 2
                                                                    Name as Shown on Return                                                                                                         Identifying Number
                                                                    JEWELTEX ENTERPRISES INC                                                                                                       XX-XXXXXXX
Desc




                                                                    QuickZoom here to enter assets
                                                                    QuickZoom here to set MACRS convention for assets acquired in 2018
                                                                    Activity: Form 1120S - Line 21
Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21




                                                                                                                  Date       Cost     Land        Bus  Section   Special    Depreciable         Method/      Prior       Current
                                                                         Asset Description                     In Service   (Net of              Use %  179    Depreciation   Basis       Life Convention Depreciation Depreciation
          Voluntary Petition - redacted/public copy Page 28 of 33




                                                                                                        Code
                                                                                                         *                   Land)                              Allowance
                                                                    DEPRECIATION
                                                                     LEASEHOLD IMPROVEMENT                     01/31/18      30,000              100.00                         30,00039.00SL/MM                              737
                                                                     LEASEHOLD IMPROVEMENT                     02/06/18      20,000              100.00                         20,00039.00SL/MM                              449
                                                                     LEASEHOLD IMPROVEMENT                     02/14/18       6,000              100.00                          6,00039.00SL/MM                              135
                                                                     LEASEHOLD IMPROVEMENT                     02/15/18       3,577              100.00                          3,57739.00SL/MM                               80
                                                                     LEASEHOLD IMPROVEMENT                     02/21/18      10,000              100.00                         10,00039.00SL/MM                              224
                                                                     LEASEHOLD IMPROVEMENT                     03/07/18       1,836              100.00                          1,83639.00SL/MM                               37
                                                                     LEASEHOLD IMPROVEMENT                     03/08/18       4,659              100.00                          4,65939.00SL/MM                               95
                                                                     OFFICE EQUIPMENT                          03/09/18       5,890              100.00                5,890         05.00 200DB/MQ                             0
                                                                     LEASEHOLD IMPROVEMENT                     03/14/18      20,000              100.00                         20,00039.00SL/MM                              406
                                                                     LEASEHOLD IMPROVEMENT                     03/14/18      20,000              100.00                         20,00039.00SL/MM                              406
                                                                     LEASEHOLD IMPROVEMENT                     03/22/18         844              100.00                            84439.00SL/MM                               17
                                                                     LEASEHOLD IMPROVEMENT                     04/06/18      10,000              100.00                         10,00039.00SL/MM                              182
                                                                     LEASEHOLD IMPROVEMENT                     04/16/18      10,000              100.00                         10,00039.00SL/MM                              182
                                                                     LEASEHOLD IMPROVEMENT                     05/20/18       9,852              100.00                          9,85239.00SL/MM                              158
                                                                     LEASEHOLD IMPROVEMENT                     05/24/18      10,000              100.00                         10,00039.00SL/MM                              160
                                                                     LEASEHOLD IMPROVEMENT                     06/20/18       9,852              100.00                          9,85239.00SL/MM                              137
                                                                     LEASEHOLD IMPROVEMENT                     06/28/18       1,658              100.00                          1,65839.00SL/MM                               23
                                                                     FURNITURE & EQUIPMENT                     12/19/18       5,425              100.00              5,425           07.00 200DB/MQ                             0
                                                                       SUBTOTAL CURRENT YEAR                                179,593          0                0     11,315     168,278                               0      3,428
                                                                    LEASEHOLD IMPROVEMENTS                     01/10/00     122,235              100.00                        122,23539.00SL/MM              80,333        1,991
                                                                     COMPUTERS                                 09/30/17       6,700              100.00              6,700           05.00 200DB/MQ                0            0
                                                                    FURNITURE & FIXTURES (FW)                  09/30/17      12,260              100.00             12,260           07.00 200DB/MQ                0            0
                                                                     OFFICE EQUIPMENT (FW)                     09/30/17      19,438              100.00             19,438           07.00 200DB/MQ                0            0
                                                                     OFFICE EQUIPMENT                          09/30/17       3,000              100.00              3,000           07.00 200DB/MQ                0            0
                                                                    LEASEHOLD IMPROVEMENTS                     12/20/17      63,442              100.00                         63,44215.00SL/MQ                 529        4,229
                                                                     HORIZONTAL DISPLAY                        12/31/17      11,400              100.00             11,400           07.00 200DB/MQ                0            0
                                                                    DOUBLE SIDE WINDOW UNITS                   12/31/17      11,800              100.00             11,800           07.00 200DB/MQ                0            0
                                                                    SHAPE DIAMOND BAR CASES                    12/31/17      17,400              100.00             17,400           07.00 200DB/MQ                0            0
                                                                    CURVE 1/4 VISION JEWELRY SHOWCASE          12/31/17      31,600              100.00             31,600           07.00 200DB/MQ                0            0
                                                                    STRAIGHT RECTANGLE 1/14 SHOWCASES          12/31/17      61,600              100.00             61,600           07.00 200DB/MQ                0            0
                                                                     INTERIOR FRENCH DOORS                     12/31/17       7,200              100.00              7,200           07.00 200DB/MQ                0            0
                                                                    INSTALLATIOIN DAYS FOR INSTALLERS          12/31/17       6,800              100.00              6,800           07.00 200DB/MQ                0            0
                                                                    FEATURE STORE LOGO UNIT                    12/31/17       6,750              100.00              6,750           07.00 200DB/MQ                0            0
                                                                     ANGLE SHOWCASES                           12/31/17       3,950              100.00              3,950           07.00 200DB/MQ                0            0
                                                                     CURVE DESK                                12/31/17       3,200              100.00              3,200           07.00 200DB/MQ                0            0
                                                                    * Code: S = Sold, A = Auto, L = Listed, V = Vine with SDA in Year Planted/Grafted, C = COGS
                                                                    Form 4562                                              Depreciation and Amortization Report                                                   2018
                                                                                                                                             Tax Year 2018
                                                                                                                                            G Keep for your records                                      Page 2 of 2
                                                                    Name as Shown on Return                                                                                                       Identifying Number
                                                                    JEWELTEX ENTERPRISES INC                                                                                                      XX-XXXXXXX
Desc




                                                                    QuickZoom here to enter assets
                                                                    QuickZoom here to set MACRS convention for assets acquired in 2018
                                                                    Activity: Form 1120S - Line 21
Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21




                                                                                                                 Date       Cost     Land        Bus  Section   Special    Depreciable         Method/      Prior       Current
                                                                        Asset Description                     In Service   (Net of              Use %  179    Depreciation   Basis     Life   Convention Depreciation Depreciation
          Voluntary Petition - redacted/public copy Page 29 of 33




                                                                                                       Code
                                                                                                        *                   Land)                              Allowance
                                                                     L SHAPE DESK                             12/31/17       2,900              100.00              2,900            07.00    200DB/MQ            0            0
                                                                    TRANSPARENCY FOR OFFICE                   12/31/17       1,800              100.00              1,800            07.00    200DB/MQ            0            0
                                                                     SIGNS                                    12/31/17      10,284              100.00             10,284            07.00    200DB/MQ            0            0
                                                                     SIGNS                                    12/31/17       9,634              100.00              9,634            07.00    200DB/MQ            0            0
                                                                     WALL TRANSPARENCIES                      12/31/17       8,400              100.00              8,400            07.00    200DB/MQ            0            0
                                                                    LARGE DOUBLE CASHIER/POS STATION          12/31/17       8,200              100.00              8,200            07.00    200DB/MQ            0            0
                                                                        SUBTOTAL PRIOR YEAR                                429,993          0                0    244,316    185,677                         80,862        6,220
                                                                       TOTALS                                              609,586          0                0    255,631     353,955                        80,862        9,648
                                                                    * Code: S = Sold, A = Auto, L = Listed, V = Vine with SDA in Year Planted/Grafted, C = COGS
     Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                Desc
               Voluntary Petition - redacted/public copy Page 30 of 33
   Form 1120S                        199A Summary Worksheet                                     2018


Name as Shown on Return                                                          Employer Identification No.
JEWELTEX ENTERPRISES INC                                                        XX-XXXXXXX

                                         Total Amounts By Activity
                                    QBI         Wages         UBIA         REIT Div       PTP Inc        SS
 Activity                          Code V       Code W      Code X         Code Y         Code Z         TB
 1120S Line 21                   107,243.       187,893.        609,586.




 Totals                          107,243.       187,893.        609,586.          0.               0.

   Check box to opt out of including Sec 179 deduction in QBI
spsw9907.SCR 02/12/19
   Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21 Desc
              Voluntary Petition - redacted/public copy Page 31 of 33
   Form 1120S                        Other Assets                     2018
   Schedule L

Name                                                               Employer ID Number
JEWELTEX ENTERPRISES INC                                           XX-XXXXXXX


                                                    Beginning of        End of
 Other Current Assets:                                tax year         tax year

 LAWAY DUE                                              65,944.         113,824.
 PREPAID EXPENSES                                       20,520.          20,520.
 PREPAID FINANCE FEES                                   13,757.          13,757.
 DEPOSITS                                                8,064.           8,064.
 N/R-BLR                                                                  4,684.




 Total to Form 1120S, Schedule L, line 6               108,285.         160,849.

                                                    Beginning of        End of
 Other Investments:                                   tax year         tax year




 Total to Form 1120S, Schedule L, line 9

                                                    Beginning of        End of
 Other Assets:                                        tax year         tax year




 Total to Form 1120S, Schedule L, line 14
    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21 Desc
               Voluntary Petition - redacted/public copy Page 32 of 33
    Form 1120S                      Other Liabilities                  2018
    Schedule L                and Adjustments to Shareholders’ Equity

Name                                                                            Employer ID Number
JEWELTEX ENTERPRISES INC                                                        XX-XXXXXXX


                                                                 Beginning of        End of
 Other Current Liabilities:                                        tax year         tax year

 N/P KABBAGE INC                                                     13,402.          29,779.
 SALES TAX PAYABLE                                                   27,425.          16,654.
 LAYAWAY                                                              5,152.           5,152.
 CREDIT CARDS                                                       114,757.         102,193.
 N/P-AMEX                                                           105,856.          52,102.
 N/P-MID SOUTH                                                       29,015.          19,002.
 N/P-SEEMA PATEL                                                     15,000.               0.
 PAYROLL CLEARING                                                                       -196.




 Total to Form 1120S, Schedule L, line 18                           310,607.         224,686.

                                                                 Beginning of        End of
 Other Liabilities:                                                tax year         tax year




 Total to Form 1120S, Schedule L, line 21

                                                                 Beginning of        End of
 Adjustments to Shareholders’ Equity:                              tax year         tax year




 Total to Form 1120S, Schedule L, line 25

SPSW1701.SCR 09/25/18
    Case 20-40485 Doc 1-1 Filed 02/17/20 Entered 02/17/20 19:02:21                                         Desc
              Form 7004
              Voluntary   Electronic
                        Petition       Filing Information
                                 - redacted/public        Worksheet
                                                   copy Page 33 of 33                                      2018

Name                                                                                      Social Security Number
JEWELTEX ENTERPRISES INC                                                                 XX-XXXXXXX

Prepare Form 7004 for Electronic Filing

Extension accepted (will be blanked if extension not previously transmitted)                                       X

Signature of Officer

Officer’s Name
Officer’s Title
Signature Date                                                                                            03/14/19

Electronic Funds Withdrawal - Amount paid with Form 7004

NOTE - A Practitioner PIN is required for Form 7004 efile if using electronic funds withdrawal

Enter the payment date to withdraw tax payment

Practitioner PIN information for Form 7004

NOTE - A Practitioner PIN is required for Form 7004 efile if using electronic funds withdrawal

Please indicate how the Officer PIN is entered into the program.
Officer entered PIN
ERO entered Officer’s PIN

ERO’s Practitioner PIN (EFIN followed by any 5 numbers)                   EFIN             Self-Select PIN

ERO Declaration: I certify that the above numeric entry is my PIN, which is my signature to authorize
submission of the electronic application for extension and electronic funds withdrawal for the corporation
indicated above. I confirm that I am submitting application for extension in accordance with the requirements
of the Pracitioner PIN method and Publications 4163, Modernized e-File Information for Authorized IRS e-file
Providers, and 3112, IRS e-file Application and Participation.


Perjury Statement: Under penalties of perjury, I declare that I have been authorized by the above taxpayer
to make this authorization and that I have examined a copy of the taxpayer’s electronic extension (Form
7004) for the tax period indicated above and to the best of my knowledge and belief, it is true, correct, and
complete.

Consent to disclosure: I consent to allow my electronic return originator (ERO), transmitter, or intermediate
service provider to send the corporation’s return to the IRS and to receive from the IRS (a) an
acknowledgement of receipt or reason for rejection of the transmission, (b) an indication of any refund
offset, (c) the reason for any delay in processing the return or refund, and (d) the date of any refund.

Electronic Funds Withdrawal Consent (if applicable): I authorize the U.S. Treasury and its designated
Financial Agent to initiate an electronic funds withdrawal (direct debit) entry to the financial institution
account indicated in the tax preparation software for payment of the corporation’s Federal taxes owed on
Form 7004, and the financial institution to debit the entry to this account. To revoke a payment, I must
contact the U.S. Treasury Financial Agent at 1-888-353-4537 no later than 2 business days prior to the
payment (settlement) date. I also authorize the financial institution involved in the processing of the
electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve
issues related to the payment.

I certify that I have the authority to execute this consent on behalf of the organization. I am signing this
Disclosure Consent by entering my self-selected PIN below.

Date
Officer’s PIN (enter any 5 numbers)
